Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Status of Application/Amendments/claims
Applicant’s amendment filed on 1/12/2021 is acknowledged. Claims 1, 3, 7, 10 and 12 are amended. 
Claims 1-18 are pending and have been examined, of which claims 1 and 10 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 10 recites “the first UE”, which has lack of antecedent basis. Further, it is unclear if the first UE refers to “resource energy determining apparatus” or is a different apparatus. Claims 11-18 are rejected based on dependency. For the purpose of examination, the examiner assumes the first UE refers to the resource energy determining apparatus. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2016/0345313) in view of Ro et al. (US 2016/0278120) 

 Regarding claim 1, Zhao teaches a resource energy determining method (D2d communication method and device to determine idle data channels, Para 13-19, fig 9, 14), wherein the method comprises: 
obtaining, by first user equipment (UE) (transmitting UE, Para 112, fig 9), time-frequency resource indication information of second UE in a sensing time window of the first UE (transmitting UE monitors control messages of other transmitting UEs (second UE) in control region of the current communication frame (sending time window), including monitoring resource information indication transmitted by other transmitting UEs, Para 113, 115, 119, fig 9); 
determining, by the first UE, energy of a first resource based on the time-frequency resource indication information of the second UE (transmitting UE detects the set of idle data channels in data region of the current communication frame (one idle data channel as the first resource) by detecting energy and according to the resource indication information transmitted by the other transmitting UEs, Para 119), wherein the first resource comprises a frequency domain resource that the first UE fails to decode in a subframe in the sensing time window of the first UE (Para 111 describes bandwidth divided in data channel in frequency domain; further, the set of data channels which are monitored and detected to be idle as in para 119, are considered to be the resources that the first UE (transmitting / monitoring UE) cannot decode (idle – no data present to decode) during the given time period); and 
determining, by the first UE, energy of at least one second resource based on the energy of the first resource of the second UE (select data channel in the 

Zhao teaches the D2D data communication method, which avoids resource collision between D2D UEs. In Zhao, the transmitting UE detects the set of idle data channels, based on detected energy and resource indication information. In fig 8, para 111, the services carried jointly over number of data channels is described and the resource indication information to indicate the resources at granularity data channel or sub-channels. However, the reference is silent regarding detail of the joint transmission configuration including periodic or cycle reservation, or the frequency domain location of the resources being same.  

Further, Ro teaches obtaining, by first user equipment (UE), resource cycle reservation information of second UE in a sensing time window of the first UE (transmitting terminal (second UE) includes information in scheduling assignment (SA) signal, the information indicating whether a resource currently used in transmission of corresponding SA signal will continue to be used in the next SA resource region or information indicating number of times that the currently used resource will continue to be used during cycle of SA resource region, which is used ; determining, by the first UE, energy of at least one second resource based on the energy of the first resource and the resource cycle reservation information of the second UE (terminal C performs energy sensing process in SA resource region 1408, and determines if resource 1421 cannot be used in next SA resource region based on SA 1420 containing information regarding number of cycles of an SA resource terminal A will continue to occupy, while 1423 is empty and not be used by terminal B based on cycle information, Para 174-175, fig 14c), wherein a frequency domain location of the first resource in a transmission period in which the first resource is located is the same as a frequency domain location of each of the at least one second resource in a transmission period in which the each of the at least one second resource is located (as described in Para 173-175, and shown in fig 14c, the frequency resource location of 1420 for transmitting SA by terminal A, is same as frequency resource location of 1421 for terminal C to sense energy and the repetition cycle; similarly, the frequency resource location of 1422 for transmitting SA by terminal B, is same as the frequency resource location of 1423 for terminal C to determine as empty based on energy and repetition cycle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao with resource determination in D2D communication based on resource cycle reservation information of another UE as taught by Ro for the benefit of efficiently supporting sharing of data resources between D2D terminals as taught by Ro in Para 13.

Regarding claim 10, Zhao teaches a resource energy determining apparatus (transmitting UE, fig 14; D2d communication method and device to determine idle data channels, Para 13-19, fig 14), wherein the apparatus (fig 14) comprises: 
a non-transitory memory storage comprising instructions (computer program product embodied in computer useable storage medium, Para 210); and 
one or more hardware processors in communication with the non-transitory memory storage (embedded processor, para 197, 211), wherein the one or more hardware processors execute the instructions (computer program instruction loaded into embedded processor to execute instructions and preform functions, para 211) to: 
obtain time-frequency resource indication information of second UE in a sensing time window of the resource energy determining apparatus (transmitting UE monitors control messages of other transmitting UEs (second UE) in control region of the current communication frame (sending time window), including monitoring resource information indication transmitted by other transmitting UEs, Para 113, 115, 119, fig 9); and 
determine energy of a first resource based on the time-frequency resource indication information of the second UE (transmitting UE detects the set of idle data channels in data region of the current communication frame (one idle data channel as the first resource) by detecting energy and according to the resource indication information transmitted by the other transmitting UEs, Para 119), the first resource is a frequency domain resource that the first UE fails to decode in a subframe in the sensing time window of the first UE (Para 111 describes bandwidth divided in data channel in frequency domain; further, the set of data channels which are monitored and detected to be idle as in para 119, are considered to be the resources that the first UE (transmitting / monitoring UE) cannot decode (idle – no data present to decode) during the given time period); wherein 
determine energy of at least one second resource based on the energy of the first resource and the resource cycle reservation information of the second UE (select data channel in the detected set of idle data channels based on energy and resource indication information, and determine if there is resource collision over data channel occupied by the transmitting UE or not, Para 171-179; based on energy of the data channel, detecting set of data channels, and determining if the selected data channel is idle or will collide is considered energy of second resource based on energy of set of idle data channels). 

Zhao teaches the D2D data communication method, which avoids resource collision between D2D UEs. In Zhao, the transmitting UE detects the set of idle data channels, based on detected energy and resource indication information. In fig 8, para 111, the services carried jointly over number of data channels is described and the resource indication information to indicate the resources at granularity data channel or sub-channels. However, the reference is silent regarding detail of the joint transmission configuration including periodic or cycle reservation, or the frequency domain location of the resources being same.  

Further, Ro teaches to obtain resource cycle reservation information of second UE in a sensing time window of the resource energy determining apparatus (transmitting terminal (second UE) includes information in scheduling assignment (SA) signal, the information indicating whether a resource currently used in transmission of corresponding SA signal will continue to be used in the next SA resource region or information indicating number of times that the currently used resource will continue to be used during cycle of SA resource region, which is used by receiving terminal (first UE) to select a resource, Para 93, 174); determine energy of at least one second resource based on the energy of the first resource and the resource cycle reservation information of the second UE (terminal C performs energy sensing process in SA resource region 1408, and determines if resource 1421 cannot be used in next SA resource region based on SA 1420 containing information regarding number of cycles of an SA resource terminal A will continue to occupy, while 1423 is empty and not be used by terminal B based on cycle information, Para 174-175, fig 14c), wherein a frequency domain location of the first resource in a transmission period in which the first resource is located is the same as a frequency domain location of each of the at least one second resource in a transmission period in which the each of the at least one second resource is located (as described in Para 173-175, and shown in fig 14c, the frequency resource location of 1420 for transmitting SA by terminal A, is same as frequency resource location of 1421 for terminal C to sense energy and the repetition cycle; similarly, the frequency resource location of 1422 for 

 Regarding claim 2 and 11, Zhao further teaches 
obtaining, by the first UE (transmitting UE, Para 112, fig 9), the time-frequency resource indication information of the second UE from control information (transmitting UE monitors control messages of other transmitting UEs (second UE) in control region of the current communication frame (sending time window), including monitoring resource information indication transmitted by other transmitting UEs, Para 113, 115, 119, fig 9) corresponding to initial data transmission of the second UE in the transmission period in which the first resource is located (data channels are located in the data region of the current communication frame, fig 6; the resource indication information further includes time-frequency resource position of data channel, transmission state for determining the data region, initialization identification information, Para 103; the initialization information and transmission state are interpreted as information for initial data). 

 Regarding claim 3 and 12, Zhao further teaches wherein the first resource comprises a frequency domain resource in a subframe in which the first UE (or the resource energy determining apparatus) sends data in the sensing time window of the first UE (detected idle data channel is resource in frequency domain resource in communication frame, fig 6; the transmitting UE determines that there is no resource collision over selected data channel and transmits D2D data over the data channel occupied by the transmitting UE, Para 121). 

 Regarding claim 4 and 13, Zhao fails to teach, but Ro further teaches 
determining, by the first UE, at least one third resource based on the time-frequency resource indication information of the second UE (terminal C discovers that resource occupied by SA of terminal A will continue to be used in region 1408, para 174; here, from fig 14a-14c, terminal C is considered first UE, resource 1421 in fig 14c is considered first resource, and SA resource 1420 is considered third resource), wherein the second UE transmits same data on the at least one third resource and the first resource (terminal A transmits SA on 1420 and 1421, fig 14c, Para 174), and the same data is one piece of data or a plurality of redundancy versions of one piece of data (scheduling assignment SA signal, Para 174, fig 14c); and 
determining, by the first UE, the energy of the first resource (terminal C ascertains that next SA resource region exists in 1408 based on energy sensing process, Para 174) based on energy of the at least one third resource (terminal C discovers that the resource 1421 cannot be used in the next SA region, based on , wherein the energy of the at least one third resource is measured by the first UE (as shown in fig 14c and described in para 174, the SA resource 1420 and 1421 are used by terminal A, where the information about usage of 1421 is determined from the SA 1420). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao with resource determination in D2D communication based on resource cycle reservation information of another UE as taught by Ro for the benefit of efficiently supporting sharing of data resources between D2D terminals as taught by Ro in Para 13.

 Regarding claim 6 and 15, Zhao fails to teach, but Ro further teaches 
obtaining, by the first UE, the resource cycle reservation information based on configuration information sent by a base station (resource region through which terminals are capable of transmitting/receiving scheduling assignment SA signal is known to individual terminals from a base station via system information, Para 8; SA signal includes cycle and number of SA resource region, Para 93, 174); or 
obtaining, by the first UE, the resource cycle reservation information based on preset configuration information (resource region through which terminals are capable of transmitting/receiving scheduling assignment SA signal is preset, Para 8; SA signal includes cycle and number of SA resource region, Para 93, 174); or 
determining, by the first UE, the resource cycle reservation information based on the control information corresponding to the initial data transmission of the second UE (SA 1420 of terminal A includes information indicating if it continues to occupy resource in next region (cycle), terminal C discovers that the resource 1421 cannot be used, Para 174), wherein 
the resource cycle reservation information comprises a resource reservation cycle and a resource cycle reservation quantity (SA signal includes information indicating number of times that the currently used resource will continue to be used during a cycle of SA resource region, Para 93). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao with resource determination in D2D communication based on resource cycle reservation information of another UE as taught by Ro for the benefit of efficiently supporting sharing of data resources between D2D terminals as taught by Ro in Para 13.

 Regarding claim 7 and 16, Zhao fails to teach, but Ro further teaches wherein the resource reservation cycle comprises a resource cycle unit (fig 14a shows that data resource and SA pool resource, each resource is considered resource cycle unit), the resource reservation cycle is an integer multiple of the resource cycle unit (the data for terminal A is pre-defined to use the same frequency resource as the related SA of terminal A and transmitted with two times of repetition, Para 168), and a value of the resource cycle unit is preconfigured (the data . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao with resource determination in D2D communication based on resource cycle reservation information of another UE as taught by Ro for the benefit of efficiently supporting sharing of data resources between D2D terminals as taught by Ro in Para 13.

 Regarding claim 8 and 17, Zhao fails to teach, but Ro further teaches wherein the resource cycle reservation quantity is a fixed quantity (the data repetition at same frequency resource as SA for two times is predefined, Para 168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao with resource determination in D2D communication based on resource cycle reservation information of another UE as taught by Ro for the benefit of efficiently supporting sharing of data resources between D2D terminals as taught by Ro in Para 13.

 Regarding claim 9 and 18, Zhao fails to teach, but Ro further teaches wherein the configuration information is configured by using system broadcast information or dedicated signaling of the base station (resource region through which terminals are capable of transmitting/receiving scheduling assignment SA signal is known to individual terminals from a base station via system information or . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao with resource determination in D2D communication based on resource cycle reservation information of another UE as taught by Ro for the benefit of efficiently supporting sharing of data resources between D2D terminals as taught by Ro in Para 13.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2016/0345313) in view of Ro et al. (US 2016/0278120) in further view of Seo et al. (US 2016/0205647)	

 Regarding claim 5 and 14, Zhao in view of Ro teaches the limitation of the parent claims. 

Zhao in view of Ro fails to teach, but Seo teaches determining, by the first UE, a maximum value of the energy of the at least one third resource as the energy of the first resource (reference value used to determine if resource unit is empty in each subframe is determined by maximum reception energy detected in a resource unit of the same subframe, Para 131). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication method with resource collision avoidance as taught by Zhao and Ro with resource unit energy based determination of unused resource as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2018/0263052): describes method and apparatus for sending V2X service and configuring resources between road side units and onboard units. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/12/2021